Welles, Justice.
The plaintiff was regular in issuing his execution. Notice of the judgment was served on the 1st day of July, and on the 1st day of August the time for appealing expired. The notice of appeal was misdirected, and did not reach the plaintiff’s attorney until the 3d day of August. That was too late and he had a right to disregard it. The envelope was directed to Clarkson Corners, where there was no post office of that name, and if it went to either of the post offices in the town of Clarkson, it was as likely to go to one as the other of the three. It is shown *339that it in fact went on to one four miles beyond the right one and was sent hack charged with postage, which the plaintiff’s attorney had to pay before he was entitled to receive it. The plaintiff’s attorney in conformity with rule 5, in subscribing and endorsing his name to the previous papers, had added his place of residence, and the notice of appeal5 See. should have been directed to that place. An attorney has the right himself to decide where he resides for the purposes of the rule, and if papers are served upon him by mail, they must be directed accordingly, provided he has complied with the rule in subscribing and endorsing his papers. The words “place of residence,” in rule 5, must be understood with reference to the name of the post office to which papers are to be directed. The motion must therefore be denied with $7-00 costs. I am not able to see that there is any relief for the defendant. By § 332 of the Code, the appeal must be made in thirty days after written notice of the judgment; and section 405 seems to contemplate that the time can in no case be enlarged. /*// U'< / / -